Exhibit 10.1

 

CUBIC CORPORATION

 

2005 EQUITY INCENTIVE PLAN

 

APPROVED BY THE BOARD ON:  NOVEMBER 29, 2005

APPROVED BY THE STOCKHOLDERS:  [FEBRUARY 21, 2006]

TERMINATION DATE:  NOVEMBER 29, 2015

 

1.             GENERAL.

 

(a)           Successor and Continuation of Prior Plan.  This Cubic Corporation
2005 Equity Incentive Plan (the “Plan”) is intended as the successor to and
continuation of the Cubic Corporation 1998 Stock Option Plan (the “Prior
Plan”).  Following the Effective Date of this Plan, no additional stock awards
shall be granted under the Prior Plan.  Any shares remaining available for
issuance pursuant to the exercise of options or settlement of stock awards under
the Prior Plan shall be added to the share reserve of this Plan and available
for issuance pursuant to Stock Awards granted hereunder.  All outstanding stock
awards granted under the Prior Plan shall remain subject to the terms of the
Prior Plan, except that the Board may elect to extend one or more of the
features of the Plan to stock awards granted under the Prior Plan.  Any shares
subject to outstanding stock awards granted under the Prior Plan that expire or
terminate for any reason prior to exercise or settlement shall be added to the
share reserve of this Plan and become available for issuance pursuant to Stock
Awards granted hereunder.  All Stock Awards granted subsequent to the Effective
Date of this Plan shall be subject to the terms of this Plan.

 

(b)           Eligible Stock Award Recipients.  The persons eligible to receive
Awards are Employees, Directors and Consultants.

 

(c)           Available Stock Awards.  The Plan provides for the grant of the
following Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) Stock Purchase Awards, (iv) Restricted Stock Awards, (v) Stock
Appreciation Rights, (vi) Restricted Stock Unit Awards, and (vii) Other Stock
Awards.

 

(d)           General Purpose.  The Company, by means of the Plan, seeks to
secure and retain the services of the group of persons eligible to receive
Awards as set forth in Section 1(a), to provide incentives for such persons to
exert maximum efforts for the success of the Company and any Affiliate and to
provide a means by which such eligible recipients may be given an opportunity to
benefit from increases in value of the Common Stock through the granting of
Awards.

 

2.             DEFINITIONS.

 

As used in the Plan, the following definitions shall apply to the capitalized
terms indicated below:

 

(a)           “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” as such terms are defined in Rule 405 of the Securities Act.  The
Board shall have the authority to

 

--------------------------------------------------------------------------------


 

determine the time or times at which “parent” or “subsidiary” status is
determined within the foregoing definition.

 

(b)           “Award” means a Stock Award or a Performance Cash Award.

 

(c)           “Board” means the Board of Directors of the Company.

 

(d)           “Capitalization Adjustment” has the meaning ascribed to that term
in Section 11(a).

 

(i)            “Cause” means with respect to a Participant, the occurrence of
any of the following:  (i) such Participant’s conviction (which has become
final) or entry of a plea of guilty or nolo contendere regarding an act that
would be deemed a felony under California or Federal criminal statutes (or any
comparable criminal laws of any jurisdiction in which the Participant is
permanently employed by the Company or an Affiliate) and that is injurious to
the Company; (ii) the Participant’s gross negligence or breach of fiduciary duty
to the Company involving personal profit, personal dishonesty or recklessness,
(iii) the Participant’s material breach of any agreement with the Company,
including a material violation of Company policies and procedures or of any
statutory duty owed to the Company; (iv)  such Participant’s unauthorized use or
disclosure of the Company’s confidential information or trade secrets; or
(v) such Participant’s gross misconduct. The determination that a termination of
the Participant’s Continuous Service is either for Cause or without Cause shall
be made by the Company in its sole discretion.  Any determination by the Company
that the Continuous Service of a Participant was terminated by reason of
dismissal without Cause for the purposes of outstanding Awards held by such
Participant shall have no effect upon any determination of the rights or
obligations of the Company or such Participant for any other purpose.

 

(e)           “Change in Control” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

 

(i)            any Exchange Act Person becomes the Owner, directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction.  Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person from the Company in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;

 

2

--------------------------------------------------------------------------------


 

(ii)           there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto, as such, do not Own,
directly or indirectly, either (A) outstanding voting securities representing
more than 50% of the combined outstanding voting power of the surviving Entity
in such merger, consolidation or similar transaction or (B) more than 50% of the
combined outstanding voting power of the parent of the surviving Entity in such
merger, consolidation or similar transaction;

 

(iii)         the stockholders of the Company approve or the Board approves a
plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur;

 

(iv)          there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than 50% of the combined voting
power of the voting securities of which are Owned by stockholders of the Company
in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such sale, lease, license
or other disposition; or

 

(v)            individuals who, on the date this Plan is adopted by the Board,
are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board; provided, however,
that if the appointment or election (or nomination for election) of any new
Board member was approved or recommended by a majority vote of the members of
the Incumbent Board then still in office, such new member shall, for purposes of
this Plan, be considered as a member of the Incumbent Board.

 

The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

 

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Awards subject to such
agreement; provided, however, that if no definition of Change in Control or any
analogous term is set forth in such an individual written agreement, the
foregoing definition shall apply.

 

(f)            “Code” means the Internal Revenue Code of 1986, as amended.

 

(g)           “Committee” means a committee of one or more Directors to whom
authority has been delegated by the Board in accordance with Section 3(c).

 

(h)           “Common Stock” means the common stock of the Company.

 

(i)            “Company” means Cubic Corporation, a Delaware corporation.

 

3

--------------------------------------------------------------------------------


 

(j)            “Consultant” means any person, including an advisor, who is
(i) engaged by the Company or an Affiliate to render consulting or advisory
services and is compensated for such services, or (ii) serving as a member of
the board of directors of an Affiliate and is compensated for such services. 
However, service solely as a Director, or payment of a fee for such service,
shall not cause a Director to be considered a “Consultant” for purposes of the
Plan.

 

(k)           “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated.  A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service.  For example, a change in status from an
employee of the Company to a consultant to an Affiliate or to a Director shall
not constitute an interruption of Continuous Service.  To the extent permitted
by law, the Board or the chief executive officer of the Company, in that party’s
sole discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal leave. 
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.

 

(l)            “Corporate Transaction” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

(i)            a sale or other disposition of all or substantially all, as
determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;

 

(ii)           a sale or other disposition of at least 90% of the outstanding
securities of the Company;

 

(iii)         the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

 

(iv)          the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

 

(m)          “Covered Employee” shall have the meaning provided in
Section 162(m)(3) of the Code and the regulations promulgated thereunder.

 

(n)           “Director” means a member of the Board.

 

(o)           “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.

 

4

--------------------------------------------------------------------------------


 

(p)           “Effective Date” means the effective date of this Plan document,
which is the date that this Plan is first approved by the Company’s
stockholders.

 

(q)           “Employee” means any person employed by the Company or an
Affiliate.  However, service solely as a Director, or payment of a fee for such
services, shall not cause a Director to be considered an “Employee” for purposes
of the Plan.

 

(r)           “Entity” means a corporation, partnership, limited liability
company or other entity.

 

(s)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(t)            “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date of
the Plan as set forth in Section 13, is the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities.

 

(u)           “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:

 

(i)            If the Common Stock is listed on any established stock exchange
or traded on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the date of determination, as reported in The
Wall Street Journal or such other source as the Board deems reliable.  Unless
otherwise provided by the Board, if there is no closing sales price (or closing
bid if no sales were reported) for the Common Stock on the date of
determination, then the Fair Market Value shall be the closing selling price (or
closing bid if no sales were reported) on the last preceding date for which such
quotation exists.

 

(ii)           In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined by the Board in good faith.

 

(v)            “Incentive Stock Option” means an Option intended to qualify as
an “incentive stock option” within the meaning of Section 422 of the Code and
the regulations promulgated thereunder.

 

(w)           “Non-Employee Director” means a Director who either (i) is not a
current employee or officer of the Company or an Affiliate, does not receive
compensation, either

 

5

--------------------------------------------------------------------------------


 

directly or indirectly, from the Company or an Affiliate for services rendered
as a consultant or in any capacity other than as a Director (except for an
amount as to which disclosure would not be required under Item 404(a) of
Regulation S-K promulgated pursuant to the Securities Act (“Regulation S-K”)),
does not possess an interest in any other transaction for which disclosure would
be required under Item 404(a) of Regulation S-K, and is not engaged in a
business relationship for which disclosure would be required pursuant to
Item 404(b) of Regulation S-K; or (ii) is otherwise considered a “non-employee
director” for purposes of Rule 16b-3.

 

(x)           “Nonstatutory Stock Option” means any Option other than an
Incentive Stock Option.

 

(y)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(z)           “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option to purchase shares of Common Stock granted pursuant to the Plan.

 

(aa)         “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an Option grant. 
Each Option Agreement shall be subject to the terms and conditions of the Plan.

 

(bb)         “Optionholder” means a person to whom an Option is granted pursuant
to the Plan or, if permitted under the terms of this Plan, such other person who
holds an outstanding Option.

 

(cc)         “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 7(e).

 

(dd)         “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant.  Each Other Stock Award Agreement shall be
subject to the terms and conditions of the Plan.

 

(ee)         “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.

 

(ff)           “Own,” “Owned,” “Owner,” “Ownership”  A person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

 

6

--------------------------------------------------------------------------------


 

(gg)         “Participant” means a person to whom an Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

 

(hh)         “Performance Cash Award” means an award of cash granted pursuant to
the terms and conditions of Section 7(e)(ii).

 

(ii)           “Performance Criteria” means the one or more criteria that the
Board shall select for purposes of establishing the Performance Goals for a
Performance Period.  The Performance Criteria that shall be used to establish
such Performance Goals may be based on any one of, or combination of, the
following: (i) earnings per share; (ii) earnings before interest, taxes and
depreciation; (iii) earnings before interest, taxes, depreciation and
amortization; (iv) total stockholder return; (v) return on equity; (vi) return
on assets, investment, or capital employed; (vii) operating margin; (viii) gross
margin; (ix) operating income; (x) net income (before or after taxes); (xi) net
operating income; (xii) net operating income after tax; (xiii) pre-tax profit;
(xiv) operating cash flow; (xv) sales or revenue targets; (xvi) increases in
revenue or product revenue; (xvii) expenses and cost reduction goals; (xviii)
improvement in or attainment of working capital levels; (xix) economic value
added (or an equivalent metric); (xx) market share; (xxi) cash flow; (xxii) cash
flow per share; (xxiii) share price performance; (xxiv) debt reduction; (xxv)
implementation or completion of projects or processes; (xxvi) customer
satisfaction; (xxvii); stockholders’ equity; and (xxviii) other measures of
performance selected by the Board.  Partial achievement of the specified
criteria may result in the payment or vesting corresponding to the degree of
achievement as specified in the Stock Award Agreement or the written terms of a
Performance Cash Award.  The Board shall, in its sole discretion, define the
manner of calculating the Performance Criteria it selects to use for such
Performance Period.

 

(jj)           “Performance Goals” means, for a Performance Period, the one or
more goals established by the Board for the Performance Period based upon the
Performance Criteria.  Performance Goals may be based on a Company-wide basis,
with respect to one or more business units, divisions, Affiliates, or business
segments, and in either absolute terms or relative to the performance of one or
more comparable companies or a relevant index.  At the time of the grant of any
Award, the Board is authorized to determine whether, when calculating the
attainment of Performance Goals for a Performance Period: (i) to exclude
restructuring and/or other nonrecurring charges; (ii) to exclude exchange rate
effects, as applicable, for non-U.S. dollar denominated net sales and operating
earnings; (iii) to exclude the effects of changes to generally accepted
accounting standards required by the Financial Accounting Standards Board;
(iv) to exclude the effects of any statutory adjustments to corporate tax rates;
and (v) to exclude the effects of any “extraordinary items” as determined under
generally accepted accounting principles.  In addition, the Board retains the
discretion to reduce or eliminate the compensation or economic benefit due upon
attainment of Performance Goals.

 

(kk)        “Performance Period” means the period of time selected by the Board
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Participant’s right to and the payment of a Stock
Award or a Performance Cash Award.  Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Board.

 

7

--------------------------------------------------------------------------------


 

(ll)           “Performance Stock Award” means a Stock Award granted under the
terms and conditions of Section 7(e)(i).

 

(mm)       “Restricted Stock Award” means an award of shares of Common Stock
which is granted pursuant to the terms and conditions of Section 7(b).

 

(nn)         “Restricted Stock Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Award evidencing the
terms and conditions of a Restricted Stock Award grant.  Each Restricted Stock
Award Agreement shall be subject to the terms and conditions of the Plan.

 

(oo)         “Restricted Stock Unit Award” means a right to receive shares of
Common Stock which is granted pursuant to the terms and conditions of
Section 7(c).

 

(pp)         “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant.  Each Restricted
Stock Unit Award Agreement shall be subject to the terms and conditions of the
Plan.

 

(qq)         “Retirement” means, with respect to a Participant, the termination
of the Participant’s employment (other than for Cause) at any time following the
Participant’s attainment of age 55 and completion of 5 years of Continuous
Service with the Company.

 

(rr)         “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.

 

(ss)         “Securities Act” means the Securities Act of 1933, as amended.

 

(tt)           “Stock Appreciation Right” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 7(d).

 

(uu)         “Stock Appreciation Right Agreement” means a written agreement
between the Company and a holder of a Stock Appreciation Right evidencing the
terms and conditions of a Stock Appreciation Right grant.  Each Stock
Appreciation Right Agreement shall be subject to the terms and conditions of the
Plan.

 

(vv)          “Stock Award” means any right granted under the Plan, including an
Incentive Stock Option, a Nonstatutory Stock Option, a Stock Purchase Award, a
Restricted Stock Award, a Stock Appreciation Right, a Restricted Stock Unit
Award, a Performance Stock Award or any Other Stock Award.

 

(ww)        “Stock Award Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of a Stock Award
grant.  Each Stock Award Agreement shall be subject to the terms and conditions
of the Plan.

 

(xx)         “Stock Purchase Award” means an award of shares of Common Stock
which is granted pursuant to the terms and conditions of Section 7(a).

 

8

--------------------------------------------------------------------------------


 

(yy)         “Stock Purchase Award Agreement” means a written agreement between
the Company and a holder of a Stock Purchase Award evidencing the terms and
conditions of a Stock Purchase Award grant.  Each Stock Purchase Award Agreement
shall be subject to the terms and conditions of the Plan.

 

(zz)         “Subsidiary” means, with respect to the Company, (i) any
corporation of which more than 50% of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than 50%.

 

(aaa)       “Ten Percent Stockholder” means a person who Owns (or is deemed to
Own pursuant to Section 424(d) of the Code) stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or any
Affiliate.

 

3.             ADMINISTRATION.

 

(a)           Administration by Board.  The Board shall administer the Plan
unless and until the Board delegates administration of the Plan to a Committee
or Committees, as provided in Section 3(c).

 

(b)           Powers of Board.  The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

(i)            To determine from time to time (A) which of the persons eligible
under the Plan shall be granted Awards; (B) when and how each Award shall be
granted; (C) what type or combination of types of Award shall be granted;
(D) the provisions of each Award granted (which need not be identical),
including the time or times when a person shall be permitted to receive cash or
Common Stock pursuant to a Stock Award and the Performance Criteria upon which
Performance Goals will be based; and (E) the number of shares of Common Stock
with respect to which a Stock Award shall be granted to each such person.

 

(ii)           To construe and interpret the Plan and Awards granted under it,
and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement or
in the written terms of a Performance Cash Award, in a manner and to the extent
it shall deem necessary or expedient to make the Plan or Award fully effective.

 

(iii)         To settle all controversies regarding the Plan and Awards granted
under it.

 

(iv)          To accelerate the time at which a Stock Award may first be
exercised or the time during which an Award or any part thereof will vest in
accordance with the Plan, notwithstanding the provisions in the Award stating
the time at which it may first be exercised or the time during which it will
vest.

 

9

--------------------------------------------------------------------------------


 

(v)            To suspend or terminate the Plan at any time.  Suspension or
termination of the Plan shall not impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the written consent of the
affected Participant.

 

(vi)          To amend the Plan, subject to the limitations, if any, of
applicable law. However, except as provided in Section 11(a) relating to
Capitalization Adjustments, no amendment shall be effective unless approved by
the stockholders of the Company to the extent stockholder approval is necessary
to satisfy applicable law or applicable exchange listing requirements.  Rights
under any Award granted before amendment of the Plan shall not be impaired by
any amendment of the Plan unless (i) the Company requests the consent of the
affected Participant, and (ii) such Participant consents in writing.

 

(vii)         To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of Section 162(m) of the Code and the regulations thereunder
regarding the exclusion of performance-based compensation from the limit on
corporate deductibility of compensation paid to Covered Employees.

 

(viii)        To amend the Plan in any respect the Board deems necessary or
advisable to provide eligible Employees with the maximum benefits provided or to
be provided under the provisions of the Code and the regulations promulgated
thereunder relating to Incentive Stock Options or to bring the Plan or Incentive
Stock Options granted under it into compliance therewith.

 

(ix)          To amend the terms of any one or more Awards or stock awards
granted under the Prior Plan, including, but not limited to, amendments to
provide terms more favorable than previously provided in the Award Agreement,
subject to any specified limits in the Plan that are not subject to Board
discretion; provided, however, that the rights under any Award shall not be
impaired by any such amendment unless (i) the Company requests the consent of
the affected Participant, and (ii) such Participant consents in writing.

 

(x)           Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Plan or Awards.

 

(xi)          To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Employees, Directors or
Consultants who are foreign nationals or employed outside the United States.

 

(xii)         To effect, at any time and from time to time, with the consent of
any adversely affected Optionholder, (1) the reduction of the exercise price of
any outstanding Option under the Plan, (2) the cancellation of any outstanding
Option under the Plan and the grant in substitution therefor of (A) a new Option
under the Plan or another equity plan of the Company covering the same or a
different number of shares of Common Stock, (B) a Restricted Stock Award
(including a stock bonus), (C) a Stock Appreciation Right, (D) Restricted Stock
Unit, (E) an Other Stock Award, (F) cash and/or (G) other valuable consideration
(as determined

 

10

--------------------------------------------------------------------------------


 

by the Board, in its sole discretion), or (3) any other action that is treated
as a repricing under generally accepted accounting principles.

 

(c)           Delegation to Committee.

 

(i)            General.  The Board may delegate some or all of the
administration of the Plan to a Committee or Committees.  If administration of
the Plan is delegated to a Committee, the Committee shall have, in connection
with the administration of the Plan, the powers theretofore possessed by the
Board that have been delegated to the Committee, including the power to delegate
to a subcommittee of the Committee any of the administrative powers the
Committee is authorized to exercise (and references in this Plan to the Board
shall thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board.  The Board may retain the authority to
concurrently administer the Plan with the Committee and may, at any time, revest
in the Board some or all of the powers previously delegated.

 

(ii)           Section 162(m) and Rule 16b-3 Compliance.  In the sole discretion
of the Board, the Committee may consist solely of two or more Outside Directors,
in accordance with Section 162(m) of the Code, or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3.  In addition, the Board
or the Committee, in its sole discretion, may (A) delegate to a Committee of
Directors who need not be Outside Directors the authority to grant Awards to
eligible persons who are either (I) not then Covered Employees and are not
expected to be Covered Employees at the time of recognition of income resulting
from such Stock Award, or (II) not persons with respect to whom the Company
wishes to comply with Section 162(m) of the Code, or (B) delegate to a Committee
of Directors who need not be Non-Employee Directors the authority to grant Stock
Awards to eligible persons who are not then subject to Section 16 of the
Exchange Act.

 

(d)           Effect of Board’s Decision. All determinations, interpretations
and constructions made by the Board in good faith shall not be subject to review
by any person and shall be final, binding and conclusive on all persons.

 

(e)           Arbitration.   Any dispute or claim concerning any Awards granted
(or not granted) pursuant to the Plan or any disputes or claims relating to or
arising out of the Plan shall be fully, finally and exclusively resolved by
binding and confidential arbitration conducted by a single arbitrator who is a
lawyer with at least 20 years Business law experience, pursuant to the
Commercial Arbitration Rules of the American Arbitration Association in San
Diego, California. The Company shall pay all arbitration fees.  In addition to
any other relief, the arbitrator may award to the prevailing party recovery of
its attorneys’ fees and costs.  By accepting an Award, Participants and the
Company waive their respective rights to have any such disputes or claims tried
by a judge or jury.

 

4.             SHARES SUBJECT TO THE PLAN.

 

(a)           Share Reserve.  Subject to the provisions of
Section 11(a) relating to Capitalization Adjustments, the number of shares of
Common Stock that may be issued pursuant to Stock Awards shall not exceed, in
the aggregate, four million five hundred thousand

 

11

--------------------------------------------------------------------------------


 

(4,500,000) shares of Common Stock.  Such number of shares reserved shall be
approved by the stockholders at a Special Meeting to be called by the Board of
Directors as part of the approval of this Plan.  Shares may also be issued in
connection with a merger or acquisition as permitted by NASD
Rule 4350(i)(1)(A)(iii) or, if applicable, NYSE Listed Company Manual
Section 303A.08, or AMEX Company Guide Section 711 and such issuance shall not
reduce the number of shares available for issuance under the Plan.

 

(b)           Reversion of Shares to the Share Reserve.  If any (i) Stock Award
shall for any reason expire or otherwise terminate, in whole or in part, without
having been exercised in full, (ii) shares of Common Stock issued to a
Participant pursuant to a Stock Award (including the Stock Awards transferred
from the Prior Plan on the Effective Date of this Plan) are forfeited to or
repurchased by the Company, including any repurchase or forfeiture caused by the
failure to meet a contingency or condition required for the vesting of such
shares, or (iii) Stock Award is settled in cash, then the shares of Common Stock
not issued under such Stock Award, or forfeited to or repurchased by the
Company, shall revert to and again become available for issuance under the
Plan.  If any shares subject to a Stock Award are not delivered to a Participant
because the Stock Award is exercised through a reduction of shares subject to
the Stock Award (i.e., “net exercised”) or an appreciation distribution in
respect of a Stock Appreciation Right is paid in shares of Common Stock, the
number of subject to the Stock Award that are not delivered to the Participant
shall remain available for subsequent issuance under the Plan.  If any shares
subject to a Stock Award are not delivered to a Participant because such shares
are withheld in satisfaction of the withholding of taxes incurred in connection
with the exercise of an Option, Stock Appreciation Right, or the issuance of
shares under a Stock Purchase Award, Restricted Stock Award, Restricted Stock
Unit Award, or Other Stock Award, the number of shares that are not delivered to
the Participant shall remain available for subsequent issuance under the Plan. 
If the exercise price of any Stock Award is satisfied by tendering shares of
Common Stock held by the Participant (either by actual delivery or attestation),
then the number of shares so tendered shall remain available for subsequent
issuance under the Plan.

 

(c)           Incentive Stock Option Limit.  Notwithstanding anything to the
contrary in this Section 4(b), subject to the provisions of
Section 11(a) relating to Capitalization Adjustments the aggregate maximum
number of shares of Common Stock that may be issued pursuant to the exercise of
Incentive Stock Options shall be four million five hundred thousand (4,500,000)
shares of Common Stock.

 

(d)           Source of Shares.  The stock issuable under the Plan shall be
shares of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Company.

 

5.             ELIGIBILITY.

 

(a)           Eligibility for Specific Stock Awards.  Incentive Stock Options
may be granted only to Employees.  Stock Awards other than Incentive Stock
Options may be granted to Employees, Directors and Consultants.

 

(b)           Ten Percent Stockholders.  A Ten Percent Stockholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least 110% of the Fair

 

12

--------------------------------------------------------------------------------


 

Market Value of the Common Stock on the date of grant and the Option is not
exercisable after the expiration of five years from the date of grant.

 

(c)           Section 162(m) Limitation on Annual Grants.  Subject to the
provisions of Section 11(a) relating to Capitalization Adjustments, at such time
as the Company may be subject to the applicable provisions of Section 162(m) of
the Code, no Employee shall be eligible to be granted during any calendar year
Stock Awards whose value is determined by reference to an increase over an
exercise or strike price of at least 100% of the Fair Market Value of the Common
Stock on the date the Stock Award is granted covering more than four million
(4,000,000) shares of Common Stock.

 

(d)           Consultants.  A Consultant shall not be eligible for the grant of
a Stock Award if, at the time of grant, a Form S-8 Registration Statement under
the Securities Act (“Form S-8”) is not available to register either the offer or
the sale of the Company’s securities to such Consultant because of the nature of
the services that the Consultant is providing to the Company, because the
Consultant is not a natural person, or because of any other rule governing the
use of Form S-8.

 

6.             OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.
If an Option is not specifically designated as an Incentive Stock Option, then
the Option shall be a Nonstatutory Stock Option. The provisions of separate
Options need not be identical; provided, however, that each Option Agreement
shall include (through incorporation of provisions hereof by reference in the
Option Agreement or otherwise) the substance of each of the following
provisions:

 

(a)           Term.  Subject to the provisions of Section 5(b), no Option shall
be exercisable after the expiration of 10 years from the date of its grant or
such shorter period specified in the Option Agreement.

 

(b)           Exercise Price of an Incentive Stock Option.  Subject to the
provisions of Section 5(b) regarding Ten Percent Stockholders, the exercise
price of each Incentive Stock Option shall be not less than 100% of the Fair
Market Value of the Common Stock subject to the Option on the date the Option is
granted.  Notwithstanding the foregoing, an Incentive Stock Option may be
granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner consistent with the provisions of Section 424(a) of
the Code.

 

(c)           Exercise Price of a Nonstatutory Stock Option.  The exercise price
of each Nonstatutory Stock Option shall be not less than 100% of the Fair Market
Value of the Common Stock subject to the Option on the date the Option is
granted. Notwithstanding the foregoing, a Nonstatutory Stock Option may be
granted with an exercise price lower than 100% of the Fair Market Value of the
Common Stock if such Option is granted pursuant to an assumption or

 

13

--------------------------------------------------------------------------------


 

substitution for another option in a manner consistent with the provisions of
Section 424(a) of the Code.

 

(d)           Consideration.  The purchase price of Common Stock acquired
pursuant to the exercise of an Option shall be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below.  The Board shall have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment.  The methods of payment permitted by this Section 6(d) are:

 

(i)            by cash or check;

 

(ii)           bank draft or money order payable to the Company;

 

(iii)         pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of Common Stock,
results in either the receipt of cash (or check) by the Company or the receipt
of irrevocable instructions to pay the aggregate exercise price to the Company
from the sales proceeds;

 

(iv)          by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock;

 

(v)            by a “net exercise” arrangement pursuant to which the Company
will reduce the number of shares of Common Stock issued upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from the Participant to the extent of any remaining
balance of the aggregate exercise price not satisfied by such reduction in the
number of whole shares to be issued; provided, further, that shares of Common
Stock will no longer be outstanding under an Option and will not be exercisable
thereafter to the extent that (A) shares are used to pay the exercise price
pursuant to the “net exercise,” (B) shares are delivered to the Participant as a
result of such exercise, and (C) shares are withheld to satisfy tax withholding
obligations;  or

 

(vi)          in any other form of legal consideration that may be acceptable to
the Board.

 

(e)           Transferability of Options.  The Board may, in its sole
discretion, impose such limitations on the transferability of Options as the
Board shall determine.  In the absence of such a determination by the Board to
the contrary, the following restrictions on the transferability of Options shall
apply:

 

(i)            Restrictions on Transfer.  An Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder;
provided, however, that the Board may, in its sole discretion, permit transfer
of the Option in a manner consistent with applicable tax and securities laws
upon the Optionholder’s request.

 

14

--------------------------------------------------------------------------------


 

(ii)           Domestic Relations Orders.  Notwithstanding the foregoing, an
Option may be transferred pursuant to a domestic relations order.

 

(iii)         Beneficiary Designation.  Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
provided by or otherwise satisfactory to the Company, designate a third party
who, in the event of the death of the Optionholder, shall thereafter be entitled
to exercise the Option.

 

(f)            Vesting Generally.  The total number of shares of Common Stock
subject to an Option may vest and therefore become exercisable in periodic
installments that may or may not be equal.  The Option may be subject to such
other terms and conditions on the time or times when it may or may not be
exercised (which may be based on the satisfaction of Performance Goals or other
criteria) as the Board may deem appropriate.  The vesting provisions of
individual Options may vary.  The provisions of this Section 6(f) are subject to
any Option provisions governing the minimum number of shares of Common Stock as
to which an Option may be exercised.

 

(g)           Termination of Continuous Service.  In the event that an
Optionholder’s Continuous Service terminates (other than for Cause or Retirement
or upon the Optionholder’s death or Disability), the Optionholder may exercise
his or her Option (to the extent that the Optionholder was entitled to exercise
such Option as of the date of termination of Continuous Service) but only within
such period of time ending on the earlier of (i) the date 3 months following the
termination of the Optionholder’s Continuous Service (or such longer or shorter
period specified in the Option Agreement), or (ii) the expiration of the term of
the Option as set forth in the Option Agreement.  If, after termination of
Continuous Service, the Optionholder does not exercise his or her Option within
the time specified herein or in the Option Agreement (as applicable), the Option
shall terminate.

 

(h)           Extension of Termination Date.  An Optionholder’s Option Agreement
may provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than for Cause or Retirement or upon
the Optionholder’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of a period of 3 months after the termination of
the Optionholder’s Continuous Service during which the exercise of the Option
would not be in violation of such registration requirements, or (ii) the
expiration of the term of the Option as set forth in the Option Agreement.

 

(i)            Disability of Optionholder.  In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service), but only within such period of time ending on the earlier of (i) the
date 12 months following such termination of Continuous Service (or such longer
or shorter period specified in the Option Agreement), or (ii) the expiration of
the term of the Option as set forth in the Option Agreement.  If, after
termination of Continuous Service, the Optionholder does not exercise his or her
Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.

 

15

--------------------------------------------------------------------------------


 

(j)            Death of Optionholder.  In the event that (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death, or
(ii) the Optionholder dies within the period (if any) specified in the Option
Agreement after the termination of the Optionholder’s Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
option upon the Optionholder’s death, but only within the period ending on the
earlier of (i) the date 18 months following the date of death (or such longer or
shorter period specified in the Option Agreement), or (ii) the expiration of the
term of such Option as set forth in the Option Agreement.  If, after the
Optionholder’s death, the Option is not exercised within the time specified
herein or in the Option Agreement (as applicable), the Option shall terminate.

 

(k)           Retirement of Optionholder.  In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Retirement, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service), but only within such period of time ending on the earlier of (i) the
date 12 months following such termination of Continuous Service (or such longer
or shorter period specified in the Option Agreement), or (ii) the expiration of
the term of the Option as set forth in the Option Agreement.  If, after
termination of Continuous Service, the Optionholder does not exercise his or her
Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.

 

(l)            Termination for Cause.  Except as explicitly provided otherwise
in an Optionholder’s Option Agreement, in the event that an Optionholder’s
Continuous Service is terminated for Cause, the Option shall terminate upon the
termination date of such Optionholder’s Continuous Service, and the Optionholder
shall be prohibited from exercising his or her Option from and after the time of
such termination of Continuous Service.

 

7.             PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

 

(a)           Stock Purchase Awards.  Each Stock Purchase Award Agreement shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate.  To the extent consistent with the Company’s Bylaws, at the
Board’s election, shares of Common Stock may be (x) held in book entry form
subject to the Company’s instructions until any restrictions relating to the
Stock Purchase Award lapse; or (y) evidenced by a certificate, which certificate
shall be held in such form and manner as determined by the Board.  The terms and
conditions of Stock Purchase Award Agreements may change from time to time, and
the terms and conditions of separate Stock Purchase Award Agreements need not be
identical, provided, however, that each Stock Purchase Award Agreement shall
include (through incorporation of the provisions hereof by reference in the
Agreement or otherwise) the substance of each of the following provisions:

 

(i)            Purchase Price.  At the time of the grant of a Stock Purchase
Award, the Board will determine the price to be paid by the Participant for each
share subject to the Stock Purchase Award.  To the extent required by applicable
law, the price to be paid by the Participant

 

16

--------------------------------------------------------------------------------


 

for each share of the Stock Purchase Award will not be less than the par value
of a share of Common Stock.

 

(ii)           Consideration.  At the time of the grant of a Stock Purchase
Award, the Board will determine the consideration permissible for the payment of
the purchase price of the Stock Purchase Award.  The purchase price of Common
Stock acquired pursuant to the Stock Purchase Award shall be paid either: (A) in
cash or by check at the time of purchase, (B) by past services actually rendered
to the Company or an Affiliate, or (C) in any other form of legal consideration
that may be acceptable to the Board in its sole discretion and permissible under
applicable law.

 

(iii)         Vesting. Shares of Common Stock acquired under a Stock Purchase
Award may be subject to a share repurchase right or option in favor of the
Company in accordance with a vesting schedule to be determined by the Board.

 

(iv)          Termination of Participant’s Continuous Service. In the event that
a Participant’s Continuous Service terminates, the Company shall have the right,
but not the obligation, to repurchase or otherwise reacquire, any or all of the
shares of Common Stock held by the Participant that have not vested as of the
date of termination under the terms of the Stock Purchase Award Agreement.  At
the Board’s election, the price paid for all shares of Common Stock so
repurchased or reacquired by the Company may be at the lesser of: (A) the Fair
Market Value on the relevant date, or (B) the Participant’s original cost for
such shares.  The Company shall not be required to exercise its repurchase or
reacquisition option until at least six (6) months (or such longer or shorter
period of time necessary to avoid a charge to earnings for financial accounting
purposes) have elapsed following the Participant’s purchase of the shares of
Common Stock acquired pursuant to the Stock Purchase Award unless otherwise
determined by the Board or provided in the Stock Purchase Award Agreement.

 

(v)            Transferability. Rights to purchase or receive shares of Common
Stock granted under a Stock Purchase Award shall be transferable by the
Participant only upon such terms and conditions as are set forth in the Stock
Purchase Award Agreement, as the Board shall determine in its sole discretion,
and so long as Common Stock awarded under the Stock Purchase Award remains
subject to the terms of the Stock Purchase Award Agreement.

 

(b)           Restricted Stock Awards.  Each Restricted Stock Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate.  To the extent consistent with the Company’s Bylaws, at
the Board’s election, shares of Common Stock may be (x) held in book entry form
subject to the Company’s instructions until any restrictions relating to the
Restricted Stock Award lapse; or (y) evidenced by a certificate, which
certificate shall be held in such form and manner as determined by the Board. 
The terms and conditions of Restricted Stock Award Agreements may change from
time to time, and the terms and conditions of separate Restricted Stock Award
Agreements need not be identical, provided, however, that each Restricted Stock
Award Agreement shall include (through incorporation of provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:

 

17

--------------------------------------------------------------------------------


 

(i)            Consideration.  A Restricted Stock Award may be awarded in
consideration for (A) past services actually rendered to the Company or an
Affiliate, or (B) any other form of legal consideration that may be acceptable
to the Board in its sole discretion and permissible under applicable law.

 

(ii)           Vesting.  Shares of Common Stock awarded under the Restricted
Stock Award Agreement may be subject to forfeiture to the Company in accordance
with a vesting schedule to be determined by the Board.

 

(iii)         Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company may receive via a
forfeiture condition, any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.

 

(iv)          Transferability.  Rights to acquire shares of Common Stock under
the Restricted Stock Award Agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Restricted Stock
Award Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.

 

(c)           Restricted Stock Unit Awards.  Each Restricted Stock Unit Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The terms and conditions of Restricted Stock
Unit Award Agreements may change from time to time, and the terms and conditions
of separate Restricted Stock Unit Award Agreements need not be identical,
provided, however, that each Restricted Stock Unit Award Agreement shall include
(through incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:

 

(i)            Consideration.  At the time of grant of a Restricted Stock Unit
Award, the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award. The consideration to be paid (if any) by the
Participant for each share of Common Stock subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Board in its sole discretion and permissible under applicable law.

 

(ii)           Vesting.  At the time of the grant of a Restricted Stock Unit
Award, the Board may impose such restrictions or conditions to the vesting of
the Restricted Stock Unit Award as it, in its sole discretion, deems
appropriate.

 

(iii)         Payment.  A Restricted Stock Unit Award may be settled by the
delivery of shares of Common Stock, their cash equivalent, any combination
thereof or in any other form of consideration, as determined by the Board and
contained in the Restricted Stock Unit Award Agreement.

 

(iv)          Additional Restrictions.  At the time of the grant of a Restricted
Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that

 

18

--------------------------------------------------------------------------------


 

delay the delivery of the shares of Common Stock (or their cash equivalent)
subject to a Restricted Stock Unit Award to a time after the vesting of such
Restricted Stock Unit Award.

 

(v)            Dividend Equivalents.  Dividend equivalents may be credited in
respect of shares of Common Stock covered by a Restricted Stock Unit Award, as
determined by the Board and contained in the Restricted Stock Unit Award
Agreement.  At the sole discretion of the Board, such dividend equivalents may
be converted into additional shares of Common Stock covered by the Restricted
Stock Unit Award in such manner as determined by the Board.  Any additional
shares covered by the Restricted Stock Unit Award credited by reason of such
dividend equivalents will be subject to all the terms and conditions of the
underlying Restricted Stock Unit Award Agreement to which they relate.

 

(vi)          Termination of Participant’s Continuous Service.  Except as
otherwise provided in the applicable Restricted Stock Unit Award Agreement, such
portion of the Restricted Stock Unit Award that has not vested will be forfeited
upon the Participant’s termination of Continuous Service.

 

(vii)         Compliance with Section 409A of the Code.   Notwithstanding
anything to the contrary set forth herein, any Restricted Stock Unit Award
granted under the Plan that is not exempt from the requirements of Section 409A
of the Code shall contain such provisions so that such Restricted Stock Unit
Award will comply with the requirements of Section 409A of the Code.  Such
restrictions, if any, shall be determined by the Board and contained in the
Restricted Stock Unit Award Agreement evidencing such Restricted Stock Unit
Award.  For example, such restrictions may include, without limitation, a
requirement that any Common Stock that is to be issued in a year following the
year in which the Restricted Stock Unit Award vests must be issued in accordance
with a fixed pre-determined schedule.

 

(d)           Stock Appreciation Rights.  Each Stock Appreciation Right
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  Stock Appreciation Rights may be granted as
stand-alone Stock Awards or in tandem with other Stock Awards.  The terms and
conditions of Stock Appreciation Right Agreements may change from time to time,
and the terms and conditions of separate Stock Appreciation Right Agreements
need not be identical; provided, however, that each Stock Appreciation Right
Agreement shall include (through incorporation of the provisions hereof by
reference in the Agreement or otherwise) the substance of each of the following
provisions:

 

(i)            Term.  No Stock Appreciation Right shall be exercisable after the
expiration of 10 years from the date of its grant or such shorter period
specified in the Stock Appreciation Right Agreement.

 

(ii)           Strike Price. Each Stock Appreciation Right will be denominated
in shares of Common Stock equivalents.  The strike price of each Stock
Appreciation Right granted as a stand-alone or tandem Stock Award shall not be
less than 100% of the Fair Market Value of the Common Stock equivalents subject
to the Stock Appreciation Right on the date of grant.

 

(iii)         Calculation of Appreciation.  The appreciation distribution
payable on the exercise of a Stock Appreciation Right will be not greater than
an amount equal to the excess

 

19

--------------------------------------------------------------------------------


 

of (A) the aggregate Fair Market Value (on the date of the exercise of the Stock
Appreciation Right) of a number of shares of Common Stock equal to the number of
share of Common Stock equivalents in which the Participant is vested under such
Stock Appreciation Right, and with respect to which the Participant is
exercising the Stock Appreciation Right on such date, over (B) the strike price
that will be determined by the Board at the time of grant of the Stock
Appreciation Right.

 

(iv)          Vesting.  At the time of the grant of a Stock Appreciation Right,
the Board may impose such restrictions or conditions to the vesting of such
Stock Appreciation Right as it, in its sole discretion, deems appropriate.

 

(v)            Exercise.  To exercise any outstanding Stock Appreciation Right,
the Participant must provide written notice of exercise to the Company in
compliance with the provisions of the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right.

 

(vi)          Payment.  The appreciation distribution in respect to a Stock
Appreciation Right may be paid in Common Stock, in cash, in any combination of
the two or in any other form of consideration, as determined by the Board and
contained in the Stock Appreciation Right Agreement evidencing such Stock
Appreciation Right.

 

(vii)         Termination of Continuous Service.  In the event that a
Participant’s Continuous Service terminates (other than for Cause or
Retirement), the Participant may exercise his or her Stock Appreciation Right
(to the extent that the Participant was entitled to exercise such Stock
Appreciation Right as of the date of termination) but only within such period of
time ending on the earlier of (A) the date three (3) months following the
termination of the Participant’s Continuous Service (or such longer or shorter
period specified in the Stock Appreciation Right Agreement), or (B) the
expiration of the term of the Stock Appreciation Right as set forth in the Stock
Appreciation Right Agreement.  If, after termination, the Participant does not
exercise his or her Stock Appreciation Right within the time specified herein or
in the Stock Appreciation Right Agreement (as applicable), the Stock
Appreciation Right shall terminate.

 

(viii)        Disability.  In the event that a the Participant’s Continuous
Service terminates as a result of his or her Disability, such Participant may
exercise his or her Stock Appreciation Right (to the extent that he or she was
entitled to exercise such Stock Appreciation Right as of the date of termination
of Continuous Service), but only within such period of time ending on the
earlier of (i) the date 12 months following such termination of Continuous
Service (or such longer or shorter period specified in the Stock Appreciation
Right Agreement), or (ii) the expiration of the term of the Stock Appreciation
Right as set forth in the Stock Appreciation Right Agreement.  If, after
termination of Continuous Service, the Stock Appreciation Right holder does not
exercise his or her Stock Appreciation Right within the time specified herein or
in the Stock Appreciation Right Agreement (as applicable), the Stock
Appreciation Right shall terminate.

 

(ix)          Death of Participant.  In the event that (i) a Participant’s
Continuous Service terminates as a result of his or her death, or (ii) the
Participant dies within the period (if

 

20

--------------------------------------------------------------------------------


 

any) specified in the Stock Appreciation Right Agreement after the termination
of the Participant’s Continuous Service for a reason other than death, then the
Stock Appreciation Right may be exercised (to the extent the Participant was
entitled to exercise such Stock Appreciation Right as of the date of death) by
the Participant’s estate, by a person who acquired the right to exercise the
Stock Appreciation Right by bequest or inheritance or by a person designated to
exercise the Stock Appreciation Right upon the Participant’s death, but only
within the period ending on the earlier of (i) the date 18 months following the
date of death (or such longer or shorter period specified in the Stock
Appreciation Right Agreement), or (ii) the expiration of the term of such Stock
Appreciation Right as set forth in the Stock Appreciation Right Agreement.  If,
after the Participant’s death, the Stock Appreciation Right is not exercised
within the time specified herein or in the Stock Appreciation Right Agreement
(as applicable), the Stock Appreciation Right shall terminate.

 

(x)           Retirement of Participant.  In the event that an Participant’s
Continuous Service terminates as a result of his or her Retirement, he or she
may exercise his or her Stock Appreciation Right (to the extent that he or she
was entitled to exercise such Stock Appreciation Right as of the date of
termination of Continuous Service), but only within such period of time ending
on the earlier of (i) the date 12 months following such termination of
Continuous Service (or such longer or shorter period specified in the Stock
Appreciation Right Agreement), or (ii) the expiration of the term of the Stock
Appreciation Right as set forth in the Stock Appreciation Right Agreement.  If,
after termination of Continuous Service, the Participant does not exercise his
or her Stock Appreciation Right within the time specified herein or in the Stock
Appreciation Right Agreement (as applicable), the Stock Appreciation Right shall
terminate.

 

(xi)          Termination for Cause.  Except as explicitly provided otherwise in
an Participant’s Stock Appreciation Right Agreement, in the event that a
Participant’s Continuous Service is terminated for Cause, the Stock Appreciation
Right shall terminate upon the termination date of such Participant’s Continuous
Service, and the Participant shall be prohibited from exercising his or her
Stock Appreciation Right from and after the time of such termination of
Continuous Service.

 

(xii)         Compliance with Section 409A of the Code.   Notwithstanding
anything to the contrary set forth herein, any Stock Appreciation Rights granted
under the Plan that are not exempt from the requirements of Section 409A of the
Code shall contain such provisions so that such Stock Appreciation Rights will
comply with the requirements of Section 409A of the Code.  Such restrictions, if
any, shall be determined by the Board and contained in the Stock Appreciation
Right Agreement evidencing such Stock Appreciation Right.  For example, such
restrictions may include, without limitation, a requirement that a Stock
Appreciation Right that is to be paid wholly or partly in cash must be exercised
and paid in accordance with a fixed pre-determined schedule.

 

(e)           Performance Awards.

 

(i)            Performance Stock Awards.  A Performance Stock Award is a Stock
Award that may be granted, may vest, or may be exercised based upon the
attainment during a Performance Period of certain Performance Goals.  A
Performance Stock Award may, but need not, require the completion of a specified
period of Continuous Service. The length of any

 

21

--------------------------------------------------------------------------------


 

Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained shall be conclusively determined by the Committee in its sole
discretion.  The maximum benefit to be received by any Participant in any
calendar year attributable to Stock Awards described in this Section 7(e) shall
not exceed the value of four million (4,000,000) shares of Common Stock.

 

(ii)           Performance Cash Awards.  A Performance Cash Award is a cash
award that may be granted upon the attainment during a Performance Period of
certain Performance Goals.  A Performance Cash Award may also require the
completion of a specified period of Continuous Service.  The length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained shall be conclusively determined by the Committee in its sole
discretion.  The maximum benefit to be received by any Participant in any
calendar year attributable to cash awards described in this Section 7(e) shall
not exceed one million six hundred thousand dollars ($1,600,000).

 

(f)            Other Stock Awards.  Other forms of Stock Awards valued in whole
or in part by reference to, or otherwise based on, Common Stock may be granted
either alone or in addition to Stock Awards provided for under Section 6 and the
preceding provisions of this Section 7.  Subject to the provisions of the Plan,
the Board shall have sole and complete authority to determine the persons to
whom and the time or times at which such Other Stock Awards will be granted, the
number of shares of Common Stock (or the cash equivalent thereof) to be granted
pursuant to such Other Stock Awards and all other terms and conditions of such
Other Stock Awards.

 

8.             COVENANTS OF THE COMPANY.

 

(a)           Availability of Shares.  During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Stock Awards.

 

(b)           Securities Law Compliance.  The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award.  If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained.

 

9.             USE OF PROCEEDS FROM SALES OF COMMON STOCK.

 

Proceeds from the sale of shares of Common Stock pursuant to Stock Awards shall
constitute general funds of the Company.

 

22

--------------------------------------------------------------------------------


 

10.          MISCELLANEOUS.

 

(a)           Corporate Action Constituting Grant of Stock Awards.  Corporate
action constituting an offer by the Company of Common Stock to any Participant
under the terms of a Stock Award shall only be deemed completed as of the date
of such corporate action, unless otherwise determined by the Board, regardless
of when the instrument, certificate, or letter evidencing the Stock Award is
actually received or accepted by the Participant.

 

(b)           Stockholder Rights.  No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Common Stock subject to any Stock Award unless and until such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms.

 

(c)           No Employment or Other Service Rights.  Nothing in the Plan, any
Award Agreement or other instrument executed thereunder or in connection with
any Award granted pursuant to the Plan shall confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Award was granted or shall affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director of the Company or an Affiliate.

 

(d)           Incentive Stock Option $100,000 Limitation.  To the extent that
the aggregate Fair Market Value (determined at the time of grant) of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any Optionholder during any calendar year (under all plans of the
Company and any Affiliates) exceeds $100,000, the Options or portions thereof
that exceed such limit (according to the order in which they were granted) shall
be treated as Nonstatutory Stock Options, notwithstanding any contrary provision
of the applicable Option Agreement(s).

 

(e)           Investment Assurances.  The Company may require a Participant, as
a condition of exercising or acquiring Common Stock under any Stock Award,
(i) to give written assurances satisfactory to the Company as to the
Participant’s knowledge and experience in financial and business matters and/or
to employ a purchaser representative reasonably satisfactory to the Company who
is knowledgeable and experienced in financial and business matters and that he
or she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock.  The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (x) the issuance of the shares
upon the exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (y) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws.  The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such

 

23

--------------------------------------------------------------------------------


 

counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

 

(f)            Withholding Obligations.  The Company may, in its sole
discretion, satisfy any federal, state or local tax withholding obligation
relating to an Award by any of the following means (in addition to the Company’s
right to withhold from any payment to the Participant by the Company) or by a
combination of such means: (i) causing the Participant to tender a cash payment;
(ii)  withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to the Participant in connection with a Stock Award; or
(iii) by such other method as may be set forth in the Award Agreement.

 

(g)           Electronic Delivery.  Any reference herein to a “written”
agreement or document shall include any agreement or document delivered
electronically or posted on the Company’s intranet.

 

11.          ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

 

(a)           Capitalization Adjustments.  If any change is made in, or other
events occur with respect to, the Common Stock subject to the Plan or subject to
any Stock Award after the Effective Date without the receipt of consideration by
the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company (each a “Capitalization Adjustment”)), the Board
shall appropriately adjust: (i) the class(es) and maximum number of securities
subject to the Plan pursuant to Section 4(a), (ii) the class(es) and maximum
number of securities that may be issued pursuant to the exercise of Incentive
Stock Options pursuant to Section 4(c), (iii) the class(es) and maximum number
of securities that may be awarded to any person pursuant to Section 5(c) and
7(e)(i) , and (iv) the class(es) and number of securities and price per share of
stock subject to outstanding Stock Awards.  The Board shall make such
adjustments, and its determination shall be final, binding and conclusive. 
(Notwithstanding the foregoing, the conversion of any convertible securities of
the Company shall not be treated as a transaction “without receipt of
consideration” by the Company.)

 

(b)           Dissolution or Liquidation.  In the event of a dissolution or
liquidation of the Company, all outstanding Stock Awards (other than Stock
Awards consisting of vested and outstanding shares of Common Stock not subject
to the Company’s right of repurchase) shall become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.

 

(c)           Corporate Transaction.   The following provisions shall apply to
Awards in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Award or any other written agreement between the
Company or any Affiliate and the holder of the Award or unless otherwise
expressly provided by the Board at the time of grant of an Award.

 

24

--------------------------------------------------------------------------------


 

(i)            Awards May Be Assumed.  In the event of a Corporate Transaction,
any surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company) may assume or continue any or all Awards
outstanding under the Plan or may substitute similar awards for Awards
outstanding under the Plan (including but not limited to, awards to acquire the
same consideration paid to the stockholders of the Company pursuant to the
Corporate Transaction), and any reacquisition or repurchase rights held by the
Company in respect of Common Stock issued pursuant to Awards may be assigned by
the Company to the successor of the Company (or the successor’s parent company,
if any), in connection with such Corporate Transaction.  A surviving corporation
or acquiring corporation (or its parent) may choose to assume or continue only a
portion of an Award or substitute a similar award for only a portion of an
Award.  The terms of any assumption, continuation or substitution shall be set
by the Board in accordance with the provisions of Section 3.

 

(ii)           Awards Held by Current Participants.  In the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue such outstanding Awards or
substitute similar awards for such outstanding Awards, then with respect to
Awards that have not been assumed, continued or substituted and that are held by
Participants whose Continuous Service has not terminated prior to the effective
time of the Corporate Transaction (referred to as the “Current Participants”),
the vesting of such Awards (and, if applicable, the time at which Stock Awards
may be exercised) shall (contingent upon the effectiveness of the Corporate
Transaction) be accelerated in full to a date prior to the effective time of
such Corporate Transaction as the Board shall determine (or, if the Board shall
not determine such a date, to the date that is five days prior to the effective
time of the Corporate Transaction), and such Awards shall terminate if not
exercised (if applicable) at or prior to the effective time of the Corporate
Transaction, and any reacquisition or repurchase rights held by the Company with
respect to such Awards shall lapse (contingent upon the effectiveness of the
Corporate Transaction).

 

(iii)         Awards Held by Persons other than Current Participants.  In the
event of a Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Awards or substitute similar awards for such outstanding Awards, then with
respect to Awards that have not been assumed, continued or substituted and that
are held by persons other than Current Participants, the vesting of such Awards
(and, if applicable, the time at which Stock Awards may be exercised) shall not
be accelerated and such Awards (other than a Stock Award consisting of vested
and outstanding shares of Common Stock not subject to the Company’s right of
repurchase) shall terminate if not exercised (if applicable) prior to the
effective time of the Corporate Transaction; provided, however, that any
reacquisition or repurchase rights held by the Company with respect to such
Awards shall not terminate and may continue to be exercised notwithstanding the
Corporate Transaction.

 

(iv)          Payment for Stock Awards in Lieu of Exercise.  Notwithstanding the
foregoing, in the event an Award will terminate if not exercised prior to the
effective time of a Corporate Transaction, the Board may provide, in its sole
discretion, that the holder of such Award may not exercise such Stock Award but
will receive a payment, in such form as may be determined by the Board, equal in
value to the excess, if any, of (A) the value of the property the

 

25

--------------------------------------------------------------------------------


 

holder of the Stock Award would have received upon the exercise of the Award,
over (B) any exercise price payable by such holder in connection with such
exercise.

 

(d)           Change in Control.  An Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the applicable Award agreement or as may be provided in any
other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration shall
occur.

 

(e)           Parachute Payments.

 

(i)            Except as otherwise provided in a written agreement between the
Company and a Participant, if the acceleration of the vesting and exercisability
of Awards provided for in Sections 11(c) and 11(d), together with payments and
other benefits of a Participant  (collectively, the “Payment”) (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, or any
comparable successor provisions, and (ii) but for this Section 11(e) would be
subject to the excise tax imposed by Section 4999 of the Code, or any comparable
successor provisions (the “Excise Tax”), then such Payment shall be either
(1) provided to such Participant in full, or (2) provided to such Participant as
to such lesser extent that would result in no portion of such Payment being
subject to the Excise Tax, whichever of the foregoing amounts, when taking into
account applicable federal, state, local and foreign income and employment
taxes, the Excise Tax, and any other applicable taxes, results in the receipt by
such Participant, on an after-tax basis, of the greatest amount of the Payment,
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.

 

(ii)           The Company shall appoint a nationally recognized independent
accounting firm (the “Accountant”) to make the determinations required
hereunder, which accounting firm shall not then be serving as accountant or
auditor for the individual, entity or group that effected the Change in
Control.  The Company shall bear all costs and expenses with respect to the
determinations the Accountant may reasonably incur in connection with any
calculations contemplated by this Section 11(e).

 

(iii)         Unless the Company and such Participant otherwise agree in
writing, any determination required under this Section 11(e) shall be made in
writing in good faith by the Accountant.  If a reduction in the Payment is to be
made as provided above, reductions shall occur in the following order unless the
Participant elects in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the date that
triggers the Payment or a portion thereof):(A) reduction of cash payments;
(B) cancellation of accelerated vesting of Options and other Awards; and
(C) reduction of other benefits paid to the Participant.  If acceleration of
vesting of Awards is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of date of grant of the Awards (i.e., the
earliest granted Award cancelled last) unless the Participant elects in writing
a different order for cancellation.

 

(iv)          For purposes of making the calculations required by this
Section 11(e), the Accountant may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of the Code

 

26

--------------------------------------------------------------------------------


 

and other applicable legal authority.  The Company and the Participant shall
furnish to the Accountant such information and documents as the Accountant may
reasonably request in order to make such a determination.  The Company shall
bear all costs that the Accountant may reasonably incur in connection with any
calculations contemplated by this Section 11(e).

 

(v)            If, notwithstanding any reduction described above, the Internal
Revenue Service (the “IRS”) determines that the Participant is liable for the
Excise Tax as a result of the Payment, then the Participant shall be obligated
to pay back to the Company, within thirty (30) days after a final IRS
determination or, in the event that the Participant challenges the final IRS
determination, a final judicial determination, a portion of the Payment (the
“Repayment Amount”).  The Repayment Amount with respect to the Payment shall be
the smallest such amount, if any, as shall be required to be paid to the Company
so that the Participant’s net after-tax proceeds with respect to the Payment
(after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on the Payment) shall be maximized.  The Repayment
Amount with respect to the Payment shall be zero if a Repayment Amount of more
than zero would not result in the Participant’s net after-tax proceeds with
respect to the Payment being maximized.  If the Excise Tax is not eliminated
pursuant to this paragraph, the Optionholder shall pay the Excise Tax.

 

(vi)          Notwithstanding any other provision of this Section 11(e), if
(A) there is a reduction in the Payment as described above, (B) the IRS later
determines that the Participant is liable for the Excise Tax, the payment of
which would result in the maximization of the Participant’s net after-tax
proceeds of the Payment (calculated as if the Payment had not previously been
reduced), and (C) the Participant the Excise Tax, then the Company shall pay or
otherwise provide to the Participant that portion of the Payment that was
reduced pursuant to this Section 11(e) contemporaneously or as soon as
administratively possible after the Optionholder pays the Excise Tax so that the
Participant’s net after-tax proceeds with respect to the Payment are maximized.

 

(vii)         If the Participant either (A) brings any action to enforce rights
pursuant to this Section 11(e), or (B) defends any legal challenge to his or her
rights under this Section 11(e), the Participant shall be entitled to recover
attorneys’ fees and costs incurred in connection with such action, regardless of
the outcome of such action; provided, however, that if such action is commenced
by the Participant, the court finds that the action was brought in good faith.

 

12.          TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)           Plan Term.  Unless sooner terminated by the Board pursuant to
Section 3, the Plan shall automatically terminate on the day before the 10th
anniversary of the date the Plan is adopted by the Board.  No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

 

(b)           No Impairment of Rights.  Termination of the Plan shall not impair
rights and obligations under any Award granted while the Plan is in effect
except with the written consent of the affected Participant.

 

27

--------------------------------------------------------------------------------


 

13.                               EFFECTIVE DATE OF PLAN.

 

This Plan shall become effective on the Effective Date.

 

14.                               CHOICE OF LAW.

 

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

As Adopted By

 

The Board of Directors on November 29, 2005

 

The Shareholders on [February 21, 2006]

 

28

--------------------------------------------------------------------------------